 F C HUYCK & SONS271interested in the Guild, asking employees who was interested in or discussing theGuild, asking employees if they had joined the Guild and by asking employees tokeep Respondent posted on the progress of union organization, Respondent hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act within the meaning of Section 8 (a) (1) thereofN L R.B v Midwestern Instruments, Inc,264 F 2d 829 (C A 10), decidedMarch 6, 1959,N L R B v Syracuse Color Press, Inc,209 F 2d 596 (C A 2), certdenied 347 U S 966,Edmont Manufacturing Company,120 NLRB 525,CaliforniaTextileMills,120 NLRB 1245, andEmma Gilbert, at al, d/b/a A L GilbertCompany,110 NLRB 2067, 2071IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereofv THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActrIt has been found that Respondent has discriminated with respect to the hire andtenure of employment of Andrew Fuller I shall, therefore, recommend thatRespondent offer Fuller immediate and full reinstatement to his former positionwithout prejudice to seniority or other rights and privilegesSee The Chase Na-Jional Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB827 4 I shall further recommend that Respondent make him whole for any lossof pay suffered by reason of the discrimination against himSaid loss of pay, basedupon earnings which he normally would have earned from the date of the discrinuna-tion to the date of the offer of reinstatement, less net earnings, shall be computed inthe manner established by the Board inF W Woolworth Company,90 NLRB 289See N L R B v Seven-Up Bottling Company of M'ami, Inc,344 U S 344On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the followingCONCLUSIONS OF LAW1Los Angeles Newspaper Guild, Local No 69, American Newspaper Guild,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act2Fullerton Publishing Company d/b/a Daily News Tribune, is an employerwithin the meaning of Section 2(2) of the Act3By discriminating in regard to the hire and tenure of employment of AndrewFuller, thereby discouraging membership in a labor organization, Respondent hasengaged in unfair labor practices within the meaning of Section 8 (a) (3) of the Act4 By interfering with, restraining, and coercing employees in the exercise of therights guaranteed by Section 7 of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act5The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication 74The sense of this orderis that Fullerbe offered his fob as county editor,if it stillexists,and, if not, a substantially equivalent positionF. C. Huyck &SonsandUnited Textile Workersof America,AFL-CIO.Case No 10-CA-374.6November 03, 1959DECISION AND ORDEROn June 25,1959, Trial Examiner W Gerard Ryan issued his Inter-mediate Report in the above-entitled proceeding, finding that F CHuyck & Sons, herein referred to as Respondent, had engaged in and125 NLRB No 34 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas engaging in certain unfair labor practices within the meaningof Section 8(a) (1) of the National Labor Relations Act and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint in violation of Section 8 (a) (3) of the Act and reconunendedthat these allegations be dismissed.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report andfiled briefs in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs filed by the Respondent andthe General. Counsel, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the exceptions, additions, and modifications notedbelow.1.We agree with the Trial Examiner that the following conductof the Respondent constituted interference, restraint, and coercionin violation of Section 8 (a) (1) of the Act :(a)Plant Manager La Dow's interrogation of employee Johnson,characterizing him as the "ringleader" in the Union.(b)Supervisor Brodrick's statement about the middle of June1958 to employee Dewitt Kilgore, who had been chosen by the em-ployees at the plant to represent them on the job evaluation committee,that, "It looks like I have let the wrong man get on this [job evalua-tion] committee, since I understand he is organizing labor. I mightas well take you off."(c)The conduct of Brodrick, several days later, in calling theemployees of the finishing department together and telling them thathe had finally found out who the "little organizer" was, and maybethey could put a stop to some of this "union mess" that was going on.Implicit in this statement was a threat of reprisal against any em-ployees engaging in organizing activities.(d)Brodrick's remarks several days later, in effect, warning Kil-gore that he would be discharged if it was determined that he wasorganizing for the Union.(e)Brodrick's statement, about a week later, to all the employeesin the finishing department that "if any of you fellows have signedunion cards and think that you might want to get them back, comeover to my office and tell me. I don't know what I can do to help you F. C. HUYCK & SONS273get them back, but I'll see what I can do."We disagree, however,with the Trial Examiner's finding that this statement violated the Actbecause it constituted a requirement that each employee personallyidentify himself as having signed a union card by going to Brodrick'soffice.We find that such statement was unlawful only because it con-stituted solicitation of employees to withdraw from the Union andan offer to these employees of assistance in effecting such withdrawal.'(2)The Trial Examiner found, and we agree, that the Respondentdid not violate Section 8 (a) (3) or (1) of the Act by discharging em-ployee Kilgore onJuly24,1958.The Board and the courts have longrecognized that an employer has the right to make and enforce reason-able rules governing the conduct of employees on company time, eventhough these rules may limit to some extent the statutory right ofemployees to engage in union or concerted activities 2Here, theRespondent had a rule prohibiting employees from soliciting on be-half of a union during working hours and concededly Kilgore knewabout this rule.The record shows, and the Trial Examiner found,that Kilgore, who had been active on behalf of the Union, left hismachine and went to the work station of employee Noland on July 22,1958, and spoke to him for 10 minutes, in the course of which conver-sation Kilgore sought to elicit Noland's views concerning the Union.We find that this was, under the particular circumstances of this case,tantamount to a solicitation on behalf of the Union during workinghours, in contravention of the Respondent's rules, and we find furtherthat Kilgore was discharged because of this infraction of the rules.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, F. C. Huyck &Sons,Aliceville,Alabama, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Threatening its employees with loss of employment, or otherbenefits if they engage in union activities, or soliciting them toabandon the Union, or interrogating its employees as to their unionactivities, in a manner constituting interference, restraint, or coercionin violation of Section 8(a) (1) of the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,1 AmericanRubber ProductsCorp.,106 NLRB 73, 78, enfd.as modified,214 F. 2d 47;MarathonElectricMtg. Corp.,106 NLRB 1171, 1201,enfd. 223 F.2d 338,cert. denied350 U.S. 981;United States Rubber Company(Shelbyville Mills),115 NLRB 1707, 1710.2 Doyle 1V. Terry,d/b/a Terry Poultry Company,et al.,109 NLRB1097, and casescited therein. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDto form labor organizations, to join or assist United Textile Workersof America, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from engagingin such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asauthorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its plant at Aliceville, Alabama., copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted by the Respondent immediately upon receipt thereof andmaintained by it for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Tenth Region in writing,within 10 days from the date of this Decision and Order, what stepsithas taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent violated Section8 (a) (3) and (1) of the Act by discharging Dewitt Kilgore onJuly 24, 1958, and thereafter refusing to reemploy him.I In the event that this Order is enforced by a decree of a United States Court ofAppeals,. there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT threaten our employees with loss of employment,or other benefits, if they engage in union activities or solicit themto abandon the Union, nor interrogate our employees as to theirunion activities, in a manner constituting interference, restraint,or coercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assist F. C. HUYCK & SONS275United TextileWorkers of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of the Act.All our employeesare free tobecome or remain, or to refrain frombecoming or remaining, members of United Textile Workers ofAmerica, AFL-CIO, or any other labor organization.F. C. HUYCK Sc SONS,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before W. Gerard Ryan, the duly designated TrialExaminer, in Aliceville, Alabama, on March 25, 1959, in which the issues presentedwere whether F. C. Huyck & Sons, herein referred to as the Respondent, violatedSection 8(a)(1) and (3) of the Act by interrogating its employees, threatening themwith discharge for union activities, soliciting them to abandon the Union, and by dis-charging on July 24, 1958, Dewitt Kilgore and thereafter refusing to rehire him.Theparties waived oral argument.Briefs have been received from the General Counseland the Respondent, pursuant to extension of time on May 11, 1959.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the answer admitted, and I find that at all times materialherein the Respondent has been and is a New York corporation with plant andoffices located in Aliceville, Alabama, where it is engaged in the manufacture of feltproducts.During the 12 months prior to the complaint the Respondent at Aliceville,Alabama, sold and shipped finished products valued at more than $100,000 directlyto customers located outside the State of Alabama. I find the Respondent is engagedin commerce within the meaning of the Act and that assertion of jurisdiction iswarranted.II.THE LABOR ORGANIZATION INVOLVEDUnited Textile Workers of America, AFL-CIO, herein referred to as the Union, isa labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The violation ofSection 8(a)(1)All the testimony adduced by General Counsel relating to the 8(a) (1) allegationsof the complaint is uncontradicted since Supervisor John Brodrick did not testify andPlant Manager La Dow did not contradict the testimony of employee M. L. Johnson.On the day following the first meeting of the Union about the last of April or thefirst of May 1958, Supervisor John Brodrick called a meeting of all employees in thefinishing department and told them that he understood they had a union meeting on 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe previous night and that he wanted to know who had attended that meeting.When no one answered, he said there was no need to answer him for he knew whohad attended the meeting, anyway.Testimony from Dewitt Kilgore concerning the:above was received only as background evidence and no finding of unfair labor prac-tice is made on the foregoing since it is outside the 6-month period prior to theservice of the charge upon the Respondent on November 12, 1958.About June 1, 1958, Plant Manager La Dow interrogated employee M. L. Johnsonby asking him if it was true that Johnson was having anything to do with organizingthe plant and if he was the ringleader.When Johnson replied that he did not know.about that but that he had signed a union card, La Dow inquired for his reasons.About the middle of June 1958, Supervisor John Brodrick asked employee DewittKilgore why they wanted a union. Sometime prior to that conversation a job evalua-tion committee had been formed at the plant and Brodrick had told the employeesthey could select an employee to represent them on the committee.The employeesselected Kilgore.When Kilgore answered Brodrick he gave job security as their mainreason.Brodrick replied they had job security as long as they did their work.Kil-gore then inquired why employee Henry Black had been fired. Brodrick replied thatBlack had been fired for being too old to do the work, and then Brodrick added, "Itlooks like I have let the wrong man get on this [job evaluation] committee, since Iunderstand he is organizing labor. I might as well take you off."A few days later, Brodrick again called the employees of the finishing department.together and informed them that he had finally found out who the "little organizer"was, and maybe they could put a stop to some of this "union mess" that was going on.Brodrick continued by saying "but in the meantime we want to do what we can forour little organizer to keep him happy." Brodrick then mentioned his opinion as towhether a union could help the plant any and compared possible wage increases bythe Company to what the Union might obtain for them.Several days later Brodrick told Kilgore in another personal conversation, "Witt,itwould make me feel mighty bad to find out that you are the one that's doing thisorganizing.I'd hate to lose you.You are one of my best men. If this keeps up,that may be what happens."When Kilgore replied "not to pull a Henry Black onme" and if he was going to fire him to do it then and not wait until Kilgore was tooold to get another job, Brodrick answered, "Well, Witt, there's nobody going to getfired for being for the union."About a week later, Brodrick told all the employees in the finishing department "ifany of you fellows have signed union cards and think you might want to get themback, come over to my office and tell me. I don't know what I can do to help youget them back, but I'll see what I can do." This evidence was adduced by the Gen-eral Counsel through Kilgore in support of the allegation in the complaint that theRespondent on or about June 20, 1958, through its supervisor and agent, JohnBrodrick, solicited its employees to abandon the Union.The Respondent contendsthat solicitation to abandon a union does not constitute an unfair labor practice. Inthe context of this situation it is clear that there is more here than solicitation throughdiscussion and the exercise of free speech to wean adherents from the Union; herewe have a requirement that each man personally identify himself as having signed aunion card by going to Brodrick's office.Such solicitation was and I find to beviolative of Section 8(a) (1) of the Act.The foregoing interrogation, threats, and solicitation to withdraw from the Unionby the Respondent constitute interference, restraint, and coercion in violation ofSection 8(a) (1) of the Act, and I so find.B. The alleged discriminatory discharge of Dewitt KilgoreThe complaint alleged that the Respondent on or about July 24, 1958, dischargedand thereafter failed and refused to rehire Dewitt Kilgore because of his member-ship in and activities on behalf of the Union and because he engaged in concertedactivitieswith other employees for the purposes of collective bargaining and othermutual aid and protection.The answer admitted his discharge but denied that itwas for reasons violative of the Act.Kilgore was hired on August 7, 1957, and discharged on July 24, 1958.Duringthat time he received three merit increases in pay, the last of which was about 2months prior to his discharge.Kilgore was employed in the finishing department inthe plant.During his employment he qualified for all production work-fulling,washing, gigging, drying, and extracting.Kilgore joined the Union in September1957, and thereafter was an active leader in its activities.He organized meetings,suggested topics for discussion, and called and attended the three union meetings thatwere held.He obtained about 15 signatures to union cards from employees for themost part at night, on weekends, and during lunch hours or break periods at the F. C. HUYCK & SONS277plant.Kilgore testified that he never solicited for the Union on the job. Super-visor John Sisty testified that it was generally well known that Kilgore was in favorof the Union and Plant Manager La Dow testified that there were reports that Kil-gore was the ringleader in union activities but he had no factual evidence of it.On July 24, 1958, about 3 p.m., Supervisor John Brodrick went to Kilgore whowas working at his fulling mill and asked him to go to Brodrick's office. In the office,Brodrick asked Kilgore to sit down, offered him a cigarette, and then said, "I hate todo this but these are my orders.I have got a letter or memorandum to read to you.Iwould like for you to listen."Brodrick then read to Kilgore a written statementwhich is in evidence as General Counsel's Exhibit No. 2. The pertinent parts relatingto Kilgore are:This employee came to us a year ago looking for a job. The job he had wasnot steady and he had to live away from his family.He was given a job andalthough his work was not satisfactory for several months, his supervisor hadconfidence in his ability and gave him encouragement raises in pay.Afterseveralmonths he was progressing satisfactorily and received addi-tional raises.Even though his supervisor had given him every consideration he startedsolicitingunionmembership on company time and interfering with otheremployees while at their jobs.He was advised this was against company policy but did not stop his activities.He was again warned and admitted he was aware that soliciting union member-ships and interfering with other employees at their jobs was against companypolicy.After the second warning he continued his activities.This flagrant disregardof company policy made it necessary to release him.We want to reassure you again that any employee who is doing his jobproperly will not be let go.The only item questioned by Kilgore with respect to the above was that he askedBrodrick if that had any reflection on his work and Brodrick replied absolutely not.The statement was read to all the assembled employees for which Kilgore was invited!o stay or leave as he chose.Kilgore stayed and read the statement over Brodrick'sshoulder as Brodrick read it to the employees.Kilgore was aware of the company policy which prohibited solicitation for theUnion or union activities in the plant during working hours.He admitted that atone time, the date of which he did not recall but sometime in May or June, he wasasked by Supervisor Brodrick if he knew it was against plant rules to solicit duringworking hours, and Kilgore replied that he knew that and that he had not doneany, solicitation during working hours..Milton Noland, a size control technician, testified in behalf of the Respondent thatabout 9 or 9:30 a.m. on July 22, 1958, Kilgore cut off his mill, came to Noland'sdesk about 75 feet away, and talked to him about 10 minutes asking what Nolandthought about the Union.Noland observed Supervisor Young in the office lookingout towards Noland's desk and the fulling mills.Young left his office and proceededto Noland's vicinity.Noland went to meet Young who inquired if Kilgore's machinewas broken.Noland answered in the negative and when Young asked what Kilgore'sbusiness was at Noland's desk he informed Young that they were talking about theUnion.Kilgore did not deny his presence at Noland's desk nor did he deny thatthey talked about the Union.Kilgore stated the reason he went to Noland was tocorrect a mistake on a fulling ticket.Plant Manager La Dow testified that about July 24, Supervisor Brodrick told himthat Supervisor Young had reported that Kilgore had left his work station and hadtalked to another employee about the Union during working hours.La Dow testifiedthat he then reviewed the two previous instances that had been reported and therejected exhibit identified as Respondent's Exhibit No. 8 and then directed that thewritten statement, above referred to, be prepared (General Counsel's Exhibit No. 2).The record does not disclose what the two previous instances were to which LaDow referred.There is testimony, as pointed out above, that in May or June,Supervisor Brodrick had asked Kilgore if he knew it wasagainstcompany rules tosolicit for the Union on working time, and that Kilgore answered Brodrick that hewas aware of that and had not engaged in such conduct.There is also evidence in the record concerning the date of July 24 relating to aconversation by Kilgore with Size Control Technician Summerall and others atSummerall'sdesk which Kilgore denied..Kilgore denied any conversation at allwith Summerall on July 24. It is unnecessary to resolve that conflict as a careful53582S-6O-vol. 125-19 278DECISIONSOF NATIONAL LABOR RELATIONS BOARDexamination of the record leads to the conclusion that it played no part in La Dow'sdecision to discharge Kilgore. It is clear that La Dow, as he testified, based hisdecision to discharge primarily on the July 22 incident. I conclude therefore thatKilgore was discharged by the Respondent because he engaged in union activitiesfor 10 minutes away from his work station on July 22.Nor do I conclude upon thestate of the entire record, even mindful of the foregoing 8(a)(1) violations of theAct, as found, that it can be held that the reason for his discharge was pretextual andthat the asserted reason was not the true reason which would be necessary in orderto establish a discriminatory motive.When Kilgore requested reemployment inJanuary 1959, he was informed that the Respondent would await the outcome of thehearing herein. I find that he was not refused reemployment for reasons violative ofthe Act.On the basis of the entire record, I find that the General Counsel has failed to proveby the required preponderance of the evidence that the discharge of Kilgore andlater refusal to reemploy him were motivated by reasons violative of the Act. I shalltherefore recommend that the complaint be dismissed to the extent that it alleged aviolation of Section 8 (a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerceamong theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent has engaged in interrogation, threats, andsolicitation of employees to abandon the Union, and has interfered with, restrained,and coerced its employees in derogation of their rights secured by Section 7 ofthe Act, I shall recommend that it cease and desist therefrom.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.United Textile Workers of America, AFL-CIO, isa labor organization withinthe meaning of the Act.2.By interfering with, restraining, and coercing its employees in theexercise ofrights guaranteed in Section 7 of the Act, the Respondent has engagedin and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Victor Chemical WorksandJames E. O'ConnellVictor Chemical WorksandThomas Dean.Cases Nos. 19-CA-1574 and 19-CA-1582.Novenzber 23, 1959DECISION AND ORDEROn June 29, 1959, Trial Examiner Maurice M. Miller issued hisIntermediate Report in these cases, finding that the Respondent hadnot violated Section 8,(a) (1) and, 8 (a.) (3) of the Act by dischargingeither James E. O'Connell or Thomas Dean, and recommending thatthe consolidated complaint be dismissed in its entirety, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,125 NLRB No. 35.